Citation Nr: 1232042	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer, to include as due to herbicide exposure; and if so, whether service connection is warranted.

2.  Entitlement to service connection for erectile dysfunction, to include as due to prostate cancer or its residuals.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that, as new and material evidence had not been received, the previously denied claim of service connection for prostate cancer, to include as due to herbicide exposure, was not reopened.

This matter also is on appeal from an April 2008 rating decision in which the RO denied the Veteran's claim of service connection for erectile dysfunction, to include as due to prostate cancer or its residuals, and for a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  A Travel Board hearing was held at the RO in April 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a February 2004 rating decision, the RO denied the Veteran's claim of service connection for prostate cancer, to include as due to herbicide exposure.  Although the Veteran timely disagreed with this decision, he did not perfect a timely appeal; thus, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the February 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for prostate cancer, to include as due to herbicide exposure, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, as is explained below in greater detail, the issue of entitlement to a compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In January 2004, the RO denied the Veteran's claim of service connection for prostate cancer, to include as due to herbicide exposure.  The appellant was informed of the adverse decision and his appellate rights and he did not appeal.

2.  The evidence submitted since January 2004 is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer, to include as due to herbicide exposure, and does not raise a reasonable possibility of substantiating the claim.

3.  The competent evidence shows that the Veteran does not experience any current disability due to erectile dysfunction which may be attributable to active service or any incident of service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied the Veteran's claim of service connection for prostate cancer, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the January 2004 RO decision in support of the claim of service connection for prostate cancer, to include as due to herbicide exposure, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Erectile dysfunction was not incurred in or aggravated by active service, to include as due to prostate cancer or its residuals.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify and Assist

Before assessing the merits of the appeal, VA's duties to notify and assist the Veteran must be examined.  In letters issued in November 2005, February 2008, and in December 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The November 2005 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for prostate cancer, to include as due to herbicide exposure, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for prostate cancer, to include as due to herbicide exposure.  The evidence also does not support granting service connection for erectile dysfunction, to include as due to prostate cancer or its residuals.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2005, February 2008, and December 2009  notice letters and in separate March 2009 correspondence, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2005 notice letter was issued prior to the currently appealed March 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  The February 2008 notice letter also was issued prior to the currently appealed April 2008 rating decision which denied the benefits sought on appeal; thus, this notice also was timely.  Because the Veteran's request to reopen the previously denied claim of service connection for prostate cancer, to include as due to herbicide exposure, and his service connection claim for erectile dysfunction, to include as due to prostate cancer or its residuals, are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.  The Veteran further does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for prostate cancer, to include as due to herbicide exposure, an examination is not required.  There also is no competent evidence, other than the Veteran's statements, which indicates that his claimed erectile dysfunction may be associated with service, to include as due to prostate cancer or its residuals.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran.

II.  New and Material Evidence Claim

In January 2004, the RO denied the Veteran's claim of service connection for prostate cancer, to include as due to herbicide exposure.   A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As noted in the Introduction, although the Veteran timely disagreed with the January 2004 rating decision, he failed to perfect a timely appeal and this rating decision became final.

The claim of service connection for prostate cancer, to include as due to herbicide exposure, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for prostate cancer, to include as due to herbicide exposure, on a VA Form 21-4138 which was date stamped as received by the RO on September 28, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for prostate cancer, to include as due to herbicide exposure, the evidence before VA at the time of the prior final rating decision in January 2004 consisted of the Veteran's service treatment records, his service personnel records, and his post-service VA treatment records.  The RO found in January 2004 that the Veteran's available service personnel records showed receipt of the Vietnam Service Medal and the Vietnam Campaign Medal.  The RO also found that the National Personnel Records Center in St. Louis, Missouri (NPRC), had informed VA that the Veteran was assigned to a U.S. Navy ship with Attack Squadron 155 which served in the waters offshore of the Republic of Vietnam but there was no indication that the Veteran had in-country duty in Vietnam.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The RO finally found that, although the Veteran had been diagnosed as having prostate cancer in approximately 2002, there was no medical nexus between this disability and active service nor any evidence that it had been caused by the Veteran's claimed in-service herbicide exposure while serving in the waters offshore of the Republic of Vietnam.  Thus, the claim was denied.

The newly submitted evidence includes additional VA treatment records, additional copies of the Veteran's service personnel records, and his lay statements and April 2012 Board hearing testimony.  The newly submitted VA treatment records show that the Veteran continues to be treated as an outpatient for prostate cancer and receives injections of Zoladex for a rising prostate specific antigen (PSA) level.  The newly submitted copies of the Veteran's service personnel records again show that he served on a series of U.S. Navy ships during active service, including ships assigned to Attack Squadron 155, and was hospitalized briefly in the Philippines during service.

The Veteran testified at his April 2012 Board hearing that he had been exposed to Agent Orange while serving on U.S. Navy ships in the waters offshore of the Republic of Vietnam.  See Board hearing transcript dated April 3, 2012, at pp. 8-9.  The Veteran also testified that he had no "boots on the ground" service in Vietnam but had been exposed to Agent Orange on aircraft which had returned to his ship (a U.S. Navy aircraft carrier) after flying combat missions over Vietnam.  Id., at pp. 9.  He testified further that was receiving injections to treat a high PSA level and to prevent prostate cancer.  Id., at pp. 12-14.

With respect to the Veteran's application to reopen a previously denied claim of service connection for prostate cancer, to include as due to herbicide exposure, the Board notes that the evidence which was of record in February 2004 indicated that the Veteran's prostate cancer was not related to active service and was not caused or aggravated by his alleged in-service herbicide exposure.  Despite the Veteran's assertions and Board hearing testimony to the contrary, a review of the competent evidence submitted since February 2004 also does not show that his prostate cancer is related to active service or was caused or aggravated by his alleged in-service herbicide exposure.  The newly submitted evidence further does not demonstrate that any current prostate cancer could be attributed to active service, to include as due to in-service herbicide exposure.  The Board again notes that there is no indication that the Veteran had in-country duty in Vietnam at any time during active service.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009).  The Board finds that, although the evidence received since February 2004 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran's prostate cancer was not related to active service, to include as due to herbicide exposure.  Thus, the Board also finds that the evidence received since the February 2004 rating decision denying the Veteran's service connection claim for prostate cancer, to include as due to herbicide exposure, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating it.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for prostate cancer, to include as due to herbicide exposure.  Unlike in Shade, there is no evidence in this case - either previously considered in the February 2004 rating decision or received since that decision became final - which demonstrates that any current prostate cancer could be attributed to active service, to include as due to herbicide exposure.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for prostate cancer, to include as due to herbicide exposure.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for prostate cancer, to include as due to herbicide exposure, is not reopened.

III.  Service Connection Claim

The Veteran contends that he incurred erectile dysfunction during active service.  He alternatively contends that his current prostate cancer or its residuals caused or aggravated (permanently worsened) his erectile dysfunction.

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.
Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction, to include as due to prostate cancer or its residuals.  The Board notes initially that service connection is not in effect for prostate cancer or its residuals.  See 38 C.F.R. § 3.310.  The Board also notes initially that a review of the Veteran's service treatment records shows no complaints of or treatment for erectile dysfunction, to include as due to prostate cancer or its residuals, at any time during the Veteran's active service.  Similarly, a review of the Veteran's post-service VA treatment records shows no complaints of or treatment for erectile dysfunction, to include as due to prostate cancer or its residuals, at any time since his separation from active service in December 1970.  It appears that the only relevant evidence submitted by the Veteran in support of this claim consists of his April 2012 Board hearing testimony.  He testified that it was difficult for him to get an erection and he had been advised by his physician that he might experience erectile dysfunction as a result of his prostate cancer treatment.  See Board hearing transcript dated April 3, 2012, at pp. 14.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced erectile dysfunction at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of erectile dysfunction at any time during the pendency of this appeal.  Absent evidence of current erectile dysfunction which could be attributed to active service, to include as due to prostate cancer or its residuals, the Board finds that service connection for erectile dysfunction, to include as due to prostate cancer or its residuals, is not warranted.



ORDER

As new and material evidence has not been received, the previously denied claim of service connection for prostate cancer, to include as due to herbicide exposure, is not reopened.
 
Entitlement to service connection for erectile dysfunction, to include as due to prostate cancer or its residuals, is denied.


REMAND

The Veteran essentially contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically testified before the Board in April 2012 that his service-connected bilateral hearing loss had worsened since his most recent VA audiology examination in February 2008.  See Board hearing transcript dated April 3, 2012, at pp. 3-7.

The Board notes that VA's duty to assist includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in February 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran is advised that failure to report for any scheduled examination may result in adverse consequences, to include the denial of his increased rating claim.  See 38 C.F.R. § 3.655 (2011).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral hearing loss in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner should provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


